DETAILED ACTION
This office action is in response to applicant’s communication dated 3/11/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 10 and 19 are independent.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites based on of the first candidate focuses, wherein it seems the applicant intended “based on one of the first candidate focuses”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-12, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber; Thomas R. et al. (hereinafter Gruber – US 20180329677 A1) in view of Rhodes; Gary J. et al. (hereinafter Rhodes – US 20100017742 A1).

	As per Independent Claim 1, Gruber teaches a page navigation method, comprising:
	displaying a first active focus and at least one first candidate focuses on a screen; (displaying an interface with a number of text entry fields, ¶ 321 and fig. 12B, a focus selector can be placed on any of the displayed entry boxes [candidate focuses] based on user input [to create a “first active focus”], e.g., touch or press input, for inputting the filling the text fields, ¶ 208 and fig. 12B)
	switching one of the at least one first candidate focuses to a second active focus and switching the first active focuses to a second candidate focuses according to a […] user input; (focus can be moved between interface elements, ¶¶ 208 and 211, which means that a previously active focus element is switched to a candidate focus element)
	and moving the second active focus according to a […] user input. (focus can be moved multiple times between interface elements based on user input, ¶¶ 208 and 211)
Gruber does not appear to expressly teach 
that the first active focus is switched to the second candidate focus based on a “first” user or that the moving of the second active focus is according to a “second” user input.  
However, Rhodes teaches/suggests the concept(s) of a method that includes placing an initial focus in an input field by default, ¶ 58. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gruber to include the concept(s) of a method that includes placing an initial focus in an input field by default, as taught/suggested by Rhodes.
One would have been motivated to make such a combination in order to improve the efficiency of the method by reducing the amount of inputs required by the user, Rhodes ¶¶ 12 and 58.
In combination, Gruber, as modified, teaches/suggests 
that the first active focus is switched to the second candidate focus based on a “first” user or that the moving of the second active focus is according to a “second” user input (Gruber teaches the display and navigation between focus elements, as explained above. Rhodes teaches/suggests the concept(s) of a method that includes placing an initial focus in an input field by default, ¶ 58)

Independent Claim(s) 10 and 19 are directed to an electronic device and computer-readable recording medium for accomplishing the steps of the method in claim 1, and are rejected using similar rationale(s).

	As per claim 2, Gruber further teaches
wherein the first user input is received through a first information source; and wherein the second user input is received through a second information source. (¶¶ 306-307, alternative user inputs of different input types)

Claim(s) 11 and 20 are directed to an electronic device and computer-readable recording medium for accomplishing the steps of the method in claim 2, and are rejected using similar rationale(s).

	As per claim 3, Gruber further teaches 
wherein the first information source comprises at least one of a voice microphone, a two-dimensional camera, a three-dimensional camera, an infrared camera, a motion sensor, a posture sensor, a wearable device, a shared sensor information source on a remote mobile device, an analog data generator, or an analog remote control,  (¶ 268, speech input)
and wherein the second information source comprises at least one of a mouse, a keyboard, or a remote control. (¶ 272, user input of any type; ¶ 54 – “user device 104 optionally includes one or more other physical user-interface devices, such as a physical keyboard, a mouse, and/or a joystick.”) 

	As per claim 5, Gruber teaches further teaches 
wherein the at least one first candidate focuses is discretely placed on a plurality of areas of the screen according to a number of candidate focuses. (see at least figs. 8A and 8C, the number of plurality of text objects [candidate focuses] may or may not be equal on the left and right portions of the screen, so this is considered discrete placement, and is an interpretation that is consistent with the instant specification [see instant specification ¶ 71])

As per claim 6, Gruber teaches further teaches wherein the screen includes a keyboard user interface (UI) including UI elements corresponding to a plurality of characters. (¶ 70 – “Touch screen 212 is used to implement virtual or soft buttons and one or more soft keyboards.”)

	As per claim 8, Gruber further teaches wherein the focus is one of a cursor or a focus box. (¶ 208, “a cursor, a contact, or a selection box”)

	As per claim 9, Gruber further teaches wherein the switching comprises, based on one of the first candidate focuses being switched to the second active focus, displaying the switched second active focus distinctively from the second candidate focuses. (¶ 208, focus selector [e.g., a selection box] moves to intended input object displayed [displaying…distinctively])

Claim(s) 12, 14-15 and 17-18 are directed to an electronic device for accomplishing the steps of the method in claims 3, 5-6 and 8-9, respectively, and are rejected using similar rationale(s).

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20180329677 A1) in view of Rhodes (US 20100017742 A1), as applied to claims 1 and 10 above, and further in view of Gallo; Robert et al. (hereinafter Gallo – US 20100262908 A1).

	As per claim 4, Gruber doesn’t directly teach further comprising: setting an initial position of the at least one first candidate focus as a position that a user recently clicked on the screen, according to a user's click history on the screen. However, Gallo discloses a document navigation tool that sets the focus to the appropriate area and may place the cursor in the edit field where it is most likely the user will want to type or it may move the mouse pointer over a link that the user is most likely to click, based on past behavior (¶ 55). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Gallo to Gruber, because this would lead to a more user-centric method that is tailored to each user (Gallo ¶ 55).

Claim(s) 13 is directed to an electronic device for accomplishing the steps of the method in claim 4, and is rejected using similar rationale(s).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20180329677 A1) in view of Rhodes (US 20100017742 A1), as applied to claims 6 and 15 above, and further in view of Schneider; Daniel et al. (hereinafter Schneider – Non-patent Literature “ReconViguRation: Reconfiguring Physical Keyboards in Virtual Reality”, 2019)

As per claim 7, Gruber doesn’t directly teach wherein the at least one first candidate focuses is displayed on elements corresponding to two or more characters from among the plurality of characters. However, Schneider discloses reappropriating keyboard keys as a virtual environment, by mapping single or multiple keys to individual interface elements (see Section 3, Page 3, also see Whack-a-mole example in FIG. 4 on Page 4 and Section 3.1.7 on Pages 4-5,). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Schneider to Gruber, because this would lead to a more versatile method that is adjustable to the desired application, e.g., application shortcut (see Schneider Section 3.1 on Pages 3-5),  and objectives of the user, such as office work, rapid access to functionality, window multitask support and entertainment (see Schneider Pg 3, Section 3.1).

Claim(s) 16 is directed to an electronic device for accomplishing the steps of the method in claim 7, and is rejected using similar rationale(s).

Response to Arguments
The applicants are considered, but are considered moot in view of new grounds of rejection above. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175